Citation Nr: 0604716	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  00-11 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral arterial calculi, postoperative, with probable 
obstructive calyx and with calyceal diverticulum of the left 
kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1970 to 
September 1973, and from December 1973 to November 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied an evaluation in excess of 
30 percent for the disability at issue in this appeal.  
Following a July 2004 hearing before the undersigned, this 
case was remanded to the RO for additional evidentiary 
development.  That development was to include VCAA notice, a 
VA examination with request for opinion, and collection of 
certain private medical records.  All development requested 
on remand was completed, except that the veteran did not 
return a completed medical release form for the release of 
his private physician's records, so those records could not 
be obtained.  The Board finds that all development requested 
in the prior remand has been completed to the extent possible 
and the case is now ready for appellate review.  Stegall  v. 
Derwinski, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's chronic kidney stones, postoperative, is 
clearly manifested by recurrent kidney stone formation with 
pain with chronic urinary frequency which is most often shown 
to be one and two-hour intervals during day time or awakening 
to void three to four times per night, but there is not day 
time voiding less than one hour or awakening to void five or 
more times per night, there is not obstructive voiding 
requiring intermittent or continuous catheterization, there 
is no chronic urinary track infections, there is not 
sufficient leakage to require the veteran to wear any 
absorbent materials, and aside from chronic stone formation, 
the veteran is not shown to otherwise have renal or kidney 
dysfunction with constant albuminuria with some edema or a 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral arterial calculi, postoperative, with probable 
obstructive calyx and with calyceal diverticulum of the left 
kidney have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.115(a), 4.115(b), Diagnostic Codes 7508, 7510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence. 

This claim was initiated and first adjudicated before 
adoption of VCAA.  During the lengthy pendency of this 
appeal, however, the veteran was provided formal VCAA notice 
in February and December 2004.  Collectively, these 
notifications informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The veteran has provided sworn testimony in a hearing before 
the undersigned, and has been provided multiple VA 
examinations, which are adequate for rating purposes.  With 
one exception, all known and available private and VA medical 
treatment records relevant to this claim have been collected 
for review and placed on file.  As noted in the introduction 
above, the veteran failed to return a properly completed 
medical release form for treatment records with a private 
physician, so those records could not be obtained.  The 
veteran has also been provided with the laws and regulations 
governing compensable evaluations of the disability at issue, 
and the clear reasons and bases that an increased evaluation 
has been denied in statements of the case issued in May and 
October 2003, and August 2005.  The Board finds that VCAA has 
been satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life.  38 C.F.R. § 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate that disability under a closely related 
disease in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's chronic kidney stone formation is properly 
rated with reference to nephrolithiasis under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7508.  Nephrolithiasis (and 
ureterolithiasis at Diagnostic Code 7510) is to be evaluated 
as hydronephrosis (under Diagnostic Code 7509) except that a 
30 percent evaluation is warranted for recurrent stone 
formation requiring one or more of:  (1)  Diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times per year.  The highest evaluation warranted 
for either nephrolithiasis, hydronephrosis, or 
ureterolithiasis is 30 percent for recurrent stone formation 
with one or more of the listed treatment regimens, except 
that severe hydronephrosis is to be rated as renal 
dysfunction.  

Under 38 C.F.R. § 4.115(a), it is noted that only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Renal dysfunction with constant albumen or 
recurring with hyaline and granular casts or red blood cells 
or transient or slight edema or hypertension to at least 
10 percent disabling under Diagnostic Code 7101 warrants a 
30 percent evaluation.  A 60 percent evaluation is warranted 
for renal dysfunction with constant albuminuria with some 
edema, or a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115(a).

A 40 percent evaluation is warranted for a voiding 
dysfunction which requires the wearing of absorbent materials 
which must be changed two to four times per day.  38 C.F.R. 
§ 4.115(a).

A 20 percent evaluation is warranted for urinary frequency 
with a day time voiding interval between one and two hours or 
awakening to void three to four times per night.  A 
40 percent evaluation is warranted for urinary frequency with 
a day time voiding interval less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115(a).  

Analysis:  Historically, the veteran is shown to have had two 
kidney stones prior to service, and a recurrence of multiple 
kidney stones (renal calculi) during service for which he was 
treated, including surgery.  Following service separation, 
the RO granted service connection in 1985 for "bilateral 
ureteral calculi, status-post multiple ureterolithotomies," 
on the basis that this disorder was aggravated during 
service, and assigned a 30 percent evaluation which has 
remained in effect for over 20 years.  

A review of subsequent rating decisions and the clinical 
evidence verifies that, although the veteran continues to 
have recurrent kidney stones, and medical treatment therefor, 
the essential function of his kidneys has not been impaired.  
Entitlement to secondary service connection for disorders of 
the heart and hypertension have been denied in the absence of 
competent evidence demonstrating impairment of kidney 
function which might lead to such heart disease.  By 1992, 
the veteran's recurrent kidney stone disorder was 
characterized as "bilateral ureteral calculi postoperative, 
with probable obstructive calyx."  

However, in July 1996, in confirming and continuing the long 
existent 30 percent evaluation for recurrent kidney stones, 
the RO inexplicably recharacterized the disorder as 
"bilateral arterial calculi, postoperative with probable 
obstructive calyx."  The veteran's recurrent kidney stones 
are renal calculi, not "arterial" calculi, and there is no 
explanation in the record for this change of 
characterization.  Having already been granted service 
connection for chronic and recurrent renal calculi, there was 
subsequently raised the issue of entitlement to service 
connection for damaged kidneys and ureters secondary to the 
service-connected bilateral "arterial" calculi. 

In July 2003, the veteran was provided with a comprehensive 
VA genitourinary examination which included a review of his 
extensive claims folder.  The veteran reported symptoms of 
lethargy and weakness due to chronic kidney stone passing, 
and that he routinely had pain in the left kidney area.  He 
experienced some urinary urgency and some occasional 
incontinence, but very small amounts for which he did not use 
or need protective pads.  He had had several surgical 
procedures and numerous lithotripsies, seven or eight since 
1995 at various facilities.  In February 2003, he had a 
ureteroscopy with internal stent placement, but this was 
later removed.  He did not have recurrent urinary tract 
infections, and had no current infection..  He did not need 
urinary catheterization and had never had dilatations.  He 
was on no medication to decrease renal stone production.  He 
denied any loss of potency and had no damage to his penis or 
testicles.  He had no endocrinologic disorder.  He was also 
having problems with his heart, a familial tremor secondary 
to a minor stroke in 1990, and anxiety and depression, which 
were unrelated to service.  

Physical examination revealed no peripheral edema at all, and 
the veteran had never had or required dialysis.  Laboratory 
studies for calcium, glucose, creatinine, BUN and albumin 
were normal.  There was no blood or protein in urine.  He had 
recently had a private neurological CT scan which was 
interpreted as revealing that the right kidney was normal, 
but on the left in the midportion of the renal parenchymal 
demonstrated a low density lesion with a small higher density 
foci seen in the wall of the lesion.  There was also a second 
small calcification in the region of the renal calyx.  No 
other findings were seen in either kidney.  The VA examiner 
stated that he believed that this was "a benign finding."  He 
noted that the private urologist who had been following the 
veteran had noted as far back as 2000 that this was actually 
a calyceal diverticulum, which was most likely secondary to 
his long history of chronic kidney stones.  It was the VA 
doctor's opinion that the anatomical finding of the calyceal 
diverticulum was likely due to the veteran's long history of 
renal calculi.  However, this doctor did not find on 
comprehensive record review any laboratory values or other 
evidence of a worsening of the veteran's underlying condition 
and no abnormality of basic renal function or renal 
insufficiency or failure.

Based upon this examination report, the RO issued a rating 
decision in February 2004 which recharacterized the veteran's 
service-connected disability as bilateral arterial calculi, 
postoperative, with probable obstructive calyx with calyceal 
diverticulum of the left kidney.  The Board still can find no 
basis for the RO's characterization of the veteran's chronic 
and recurrent renal calculi (kidney stones) as including 
"arterial" calculi.  The veteran was granted service 
connection initially in 1985 for chronic and recurrent 
production of kidney stones and any postoperative residuals 
and this disability has not essentially changed over the 
intervening decades.  The fact that a likely "calyceal 
diverticulum of the left kidney" has been added to the 
service-connected disability is certainly proper as it has 
been medically related to the veteran's long history of 
chronic kidney stones, but in the absence of any evidence of 
impairment of actual kidney function, the veteran's service-
connected chronic kidney stone disorder must continue to be 
evaluated by the proper criteria in the 1945 Schedule for 
Rating Disabilities. 

In July 2004, the veteran testified at a central office 
hearing before the undersigned.  He testified that he passed 
from three to five kidney stones per month, which were 
usually very small, but occasionally larger.  He complained 
of chronic pain in association with passage of these stones.  
He reported getting up three to four times to urinate.  He 
said he urinated on average some three to four times during 
the day time.  He reported never having to urinate every 
hour.  He had occasional minor incontinence that did not 
require the wearing of pads.  He did not describe any 
required diet for treatment of his recurrent stones, other 
than indicating that he avoided food containing calcium.  He 
said that he had been provided a diagnosis of hypertension, 
but that he was on no medication or treatment for 
hypertension.  He reported having been told on occasion that 
he had albumin in his urine.  He felt that he had persistent 
edema on a regular basis.  The only medication he reported 
taking for this disability was Percocet for pain.

There are on file a considerable volume of both private and 
VA outpatient treatment records and diagnostic studies 
reflecting ongoing treatment for the veteran's recurrent 
kidney stones.  Over the more recent history, these appear to 
all be produced from the left kidney.  An August 2001 renal 
ultrasound noted left renal calculi and no evidence of 
hydronephrosis.  There are also on file multiple records of 
the veteran's laboratory studies during the pendency of this 
appeal and a careful review of these laboratory studies 
generally reveals values for glucose, BUN, creatinine and 
albumin within the range of normal.  On one occasion, the 
reading for albumin we low at 3.7 (when normal is 3.9-5).  
Also on one occasion, the reading for BUN and creatinine were 
both high.  A May 2005 VA nuclear renal scan was interpreted 
as revealing no indications of obstruction of the renal 
arteries and renal size and contouring were satisfactory 
bilaterally.  There was no indication of hydronephrosis or 
hydroureter.  With administration of Lasix, normal washout of 
the ureters was displayed.  Residual isotope within the mid 
pole of the left kidney was suggestive of a probable small 
"benign" cyst.  Clearance curves for both kidneys were also 
within normal limits, with no indication of ureteral 
obstruction.  Urinary bladder was normal in size and 
contouring throughout with no indications of outlet 
obstruction.  A June 2005 VA abdominal KUB was interpreted as 
showing no evidence of obstruction or ileus.  There was no 
evidence of a stone in the urinary tract.  The impression was 
status-post surgery in the left side of the pelvis, otherwise 
a normal abdomen-KUB.  The primary diagnostic code was "minor 
abnormality."  A June 2005 VA ultrasound of the bladder 
showed no evidence of mass or stone formation and this was 
considered a normal ultrasound of the urinary bladder.  A 
June 2005 VA CT scan of the kidney did note three stones in 
the mid pole of the left kidney.  There were two smaller 
stones in the mid pole of the right kidney.  Otherwise, the 
kidneys and the adrenal glands were considered to be within 
normal limits.  Finally, a routine VA outpatient treatment 
record from March 2005 noted that the veteran had no nausea 
or vomiting and denied any abdominal pain, diarrhea, melena, 
or hematemesis.  There was also no complaint of dysuria, 
frequency, urgency, or hematuria.

The veteran was provided another VA examination in May 2005.  
The physician conducting this examination is documented as 
the chief of urology, and he had access to and reviewed the 
veteran's extensive claims folder.  All of the most recent 
diagnostic studies, including a nuclear renal scan, bladder 
ultrasound, and CT scan of the kidney were available for 
review.  The veteran's principal complaint in relation to his 
chronic kidney stones was pain.  He claimed having some 
incontinence of urine two or three times monthly, but did not 
need or require any pads for incontinence.  He reported 
having to rise from three to five times per night to urinate.  
He had no recent history of urinary tract infection.  He 
reported on the average passing five to six kidney stones per 
year.  He denied any history of acute medical nephritis or 
other urinary kidney problems and there was no history of 
chronic pyelonephritis.  There was no history of urinary 
catheterization or of dilation of the urethra.  This had 
occurred during invasive surgery years ago, but not since.  
He reported being provided a diet some 10 or 12 years 
earlier, but was not on any particular diet as he did not 
think that this had helped him.  He denied any sexual 
impotency.  There was no history of trauma or other factors 
affecting his genital organs and there was no clinical 
evidence on file of any endocrinological, neurological 
infections, or vascular disease noted.  His other significant 
problems included coronary artery disease with a coronary 
artery bypass graft carried out in 1996, following an 
inferior myocardial infarction in 1995 with angioplasty at 
the time.  

Physical examination noted the veteran to be 190 pounds.  
There was no peripheral edema of any limbs and the veteran 
had not had any cyanosis.  There had never been dialysis.  
The bladder was not palpable or tender.  Neurological 
examination was satisfactory and peripheral vascular 
examination revealed normal pulses in both lower extremities.  
The most recent urinalysis was normal with no evidence of 
blood, infection or other abnormality.  The veteran was not 
anemic, his BUN, creatinine, as well as electrolytes were 
satisfactory.  There was no evidence of urinary tract 
obstruction at any level on renal scan.  The examiner noted 
that these studies did not reflect any significant change 
since the veteran's last VA examination.  The physician noted 
the veteran's belief that he had gotten worse, but "on 
examination it was noted that there was no evidence of 
worsening of his renal functions, either on clinical grounds 
or on examination of blood chemistry."  Extensive imaging 
studies were carried out and the doctor felt that his renal 
and urinary systems, though not being normal, had not really 
changed much since previous review.  The physician stated 
that he did not find any evidence of deterioration in the 
veteran's condition.  The physician did note that the most 
recent laboratory studies revealed that the veteran's blood 
glucose level was somewhat low "but this is not related with 
his kidney problem."  The physician concluded that the 
veteran did clearly have a significant problem with chronic 
production of kidney stones and associated complaints of pain 
and necessary treatment, but there was no evidence of any 
worsening or increase in disability since prior examination.

A preponderance of the evidence on file is against an 
evaluation in excess of the longstanding assignment of a 
30 percent evaluation for the veteran's  chronic kidney stone 
disability.  The highest schedular evaluation for chronic 
kidney stone production in the rating schedule is 30 percent 
under Diagnostic Code 7508 for nephrolithiasis, 7509 for 
hydronephrosis, and 7510 for ureterolithiasis.  This 
30 percent evaluation is certainly warranted based upon well 
documented findings of the veteran's having recurrent stone 
formation, although the veteran is not currently or during 
the pendency of the appeal shown to have strictly required 
diet therapy or drug therapy (other than pain medication).  
He has certainly undergone both invasive and noninvasive 
procedures on many occasions and it is likely that 
noninvasive ultrasound treatment of kidney stones will 
continue in the future.  Each of these diagnostic codes only 
provides for an evaluation in excess of 30 percent if there 
is a basis to do so for "renal dysfunction."  

38 C.F.R. § 4.115(a) for renal dysfunction provides a 
30 percent evaluation for constant albumin or recurring with 
hyaline, and granular cast or red blood cells, or transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  Careful review of the veteran's 
clinical history, including multiple laboratory studies, does 
not confirm that the veteran has constant albumin or 
recurring with hyaline and granular casts or that he has 
transient or slight edema.  That is, the veteran's current 30 
percent evaluation could not be warranted if it was based 
upon renal dysfunction, rather that chronic kidney stone 
formation.  

The next higher 60 percent evaluation for renal dysfunction 
would require competent clinical evidence of constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  The evidence on file does not show 
that the veteran meets any of the criteria for this 
60 percent evaluation.  The numerous laboratory and 
diagnostic studies on file simply do not confirm any constant 
albuminuria or continuously elevated levels of BUN and 
creatinine indicative of decrease in kidney function.  Edema 
is not documented in the evidence on file.  Although the 
veteran may have recently actually received a clinical 
diagnosis of hypertension, there is not evidence that he has 
diastolic pressure predominantly at 120 or more sufficient 
for a 40 percent evaluation under Diagnostic Code 7101, nor 
does it appear that the veteran has ever been provided 
medication for continuous maintenance of hypertension.  

The evidence on file clearly demonstrates that the veteran 
has a chronic production of kidney stones, mostly on the left 
in recent history, and that this certainly involves a degree 
of pain and the necessity of undergoing periodic treatment.  
The rating schedule clearly provides that these symptoms are 
to be assigned a 30 percent evaluation.  Multiple VA and 
private medical records on file, which include many 
diagnostic studies, fail to reveal that the veteran has any 
additional form of kidney disease or any definite decrease in 
actual kidney function either left or right.  Although some 
form of cyst has been identified for the left kidney, this is 
identified both by the physician interpreting the diagnostic 
study and the subsequent VA examining physician as likely 
benign in nature and not contributing any degree of 
additional disability.  

The veteran is not shown in any of his clinical history to 
have chronic urinary tract infection or any form of 
obstructive voiding requiring catheterization or other 
treatment for obstruction.  The veteran has reported an 
increased frequency of voiding, but only a 20 percent 
evaluation is warranted with a voiding interval between one 
and two hours during daytime or awakening three to four times 
per night.  The next higher 40 percent evaluation would 
require competent evidence of daytime voiding interval less 
than one hour or awakening to void five or more times per 
night.  In testimony and upon VA examination, the veteran has 
indicated that he does not have a voiding interval less than 
one hour apart during the day light and he has most often 
reported awakening to void at night three or four times.  
Although he has on occasion reported awakening to void at 
night up to five times, there is a complete absence of any 
objective evidence on file to corroborate this fact.  


ORDER

Entitlement to an  evaluation in excess of 30 percent for 
bilateral "arterial" calculi, postoperative with probable 
obstructive calyx and with calyceal diverticulum of the left 
kidney, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


